DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Newly submitted claims 11-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 11-20 are directed to a method of forming a runflat tire lateral insert, including mixing a polymer, a filler, and a plasticizing agent in a first mixing step.  However, the composition and insert (subject matter in the previously drafted claims) can equally be formed by using different mixing method, for example one in which the filler and/or plasticizing agent are not included in a first mixing step but rather are included in subsequent missing steps.  As such, restriction is proper between the previously drafted claims (composition and insert- article claims) and the newly submitted claims (method of forming insert).    
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 2018/0163085) and further in view of Hoskins (US 2010/0193244). 
Takeda is directed to a tire rubber composition comprising at least one diene based rubber (claimed crosslinkable unsaturated chain polymer), such as natural rubber, a filler (such as carbon black), paraffin wax (claimed plasticizing agent), and a curing system (Paragraphs 12, 14, and 56).  More particularly, said paraffin is an aliphatic saturated hydrocarbon having between 15 and 55 carbon atoms and is “preferably” included at loadings as high as 10 phr.  This disclosure suggests loadings of 10 phr, as well as loadings greater than 10 phr, given that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  In such an instance, however, Tanaka is silent with respect to the melting temperature of said paraffin wax.
However, the claimed melting temperatures between 50°C and 100°C are consistent with well known and conventional paraffin waxes (in general), as shown for example by Hoskins (Paragraph 50).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a paraffin wax having a melting temperature in accordance to the claimed invention as such is consistent with common paraffin waxes and Applicant has not provided a conclusive showing of unexpected results for the claimed melting temperatures (lack of comparative examples including paraffin wax having a melting temperature less than 50°C or greater than 100°C).   
Lastly, a sidewall, for example, can be broadly viewed as a “lateral insert”.  It is emphasized that the claims as currently drafted fail to exclude viewing a sidewall in such a manner.  Also, the general disclosure of Takeda suggests a sidewall composition usable in tire constructions in general, including those designed to provide runflat properties.  It is further noted that any rubber composition can be viewed as “a lateral insert compound” of a runflat tire.         
Regarding claim 4, as noted above, a loading of 10 phr is described as being preferred and it is well taken that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  As such, a loading of 20 phr is seen to be within the scope of non-preferred embodiments encompassed by Takeda.
With respect to claim 10, Tanaka suggests the use of styrene butadiene rubber and polybutadiene rubber (Paragraph 12). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 2, 2022